ACCEPTED
                                                                                                                      04-17-00791-CV
                                                                                                           FOURTH COURT OF APPEALS
                                                                                                                SAN ANTONIO, TEXAS
                                                                                                                    12/5/2017 4:13 PM




                                                NO. 04-17-00791-CV
                                                                                               FILED IN
In RE GLENN L. WILLIAMS,                                    §                    IN THE COURT  OF APPEALS
                                                                                         4th COURT OF APPEALS
       Relator                                              §                            SAN ANTONIO, TEXAS
                                                            §                           12/5/2017 4:13:57 PM
                                                            §                    FOURTH JUDICIAL    DISTRICT
                                                                                          KEITH E. HOTTLE
                                                            §                                   CLERK
                                                            §
                                                            §
                                                            §                    SAN ANTONIO, TEXAS
________________________________________________________________________________________________________

      RESPONSE TO GLENN WILLIAMS’ MOTION FOR EMERGENCY STAY
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW KARL L. WILLIAMS (“Karl Williams” or “Karl”), a real party in

interest, and files this RESPONSE TO GLENN WILLIAMS’ MOTION FOR EMERGENCY

STAY and would show the Court as follows:

1. TIMELINE1

          1.1.1. May 8, 2107 – Notice of deposition and subpoenas duces tecum filed by Glenn
                 Williams for Karl William’s attorneys.
          1.1.2. May 9, 2017 – Motion to Quash Depositions and Protective Order filed by Karl
                 Williams on notice of depositions and subpoenas duces tecum.
          1.1.3. September 21, 2017 – hearing and granting of Motion to Strike Guy James Gray
                 as third-party defendant.
          1.1.4. September 21, 2017 – hearing and granting of Motion to Quash Depositions and
                 Protective Order.
          1.1.5. November 9, 2017 – order entered on Motion to Quash Depositions and
                 Protective Order.
          1.1.6. November 29, 2017 – Relator Glenn Williams amended petition and added
                 tortious interference claim against Guy James Gray as third-party defendant.
          1.1.7. December 4, 2017 – Relator files Writ of Mandamus and Motion for Emergency
                 Stay.
          1.1.8. December 5, 2107 – order entered to strike Guy James Gray as Third-party
                 defendant. Exhibit A, attached.
          1.1.9. December 7, 2017 – hearing set for Karl Williams’ Traditional Summary
                 Judgment.


1
 All other relevant orders have been filed by Relator in their Writ, other than the December 5th
order.
RESPONSE TO MOTION FOR EMERGENCY STAY                                                                      Page 1 of 5
2. INTRODUCTION

   2.1. Attorney fees are the basis of this current controversy. Relator Glenn Williams

       convolutes the time frames when presenting his request for emergency stay and in his

       writ of mandamus. Facts are disputed. The ruling on the Motion to Quash Depositions

       and Protective Order were based on pleadings in May 2017. Numerous amendments

       have occurred and orders rendered, not only since the notice of depositions, but since the

       court’s rulings in September, November, and now December of 2017.

   2.2. Relator will claim that one attorney is a party to the suit. However, on September 21,

       2017 the court ordered that Guy James Gray is no longer a party to the suit and any

       actions raised by Relator were moot. (Ordered entered December 5, 2017).                 On

       November 29, 2017, after the ruling on the deposition and subpoena duces tecum,

       Realtor amended this Counterclaim against Mr. Gray as a third-party defendant, now

       raising a tortious interference claim. Relator is trying to now reach back to decisions

       made in September 21, 2017 and use this to stay all proceedings, failing to let the Court

       know the true sequence of events.

   2.3. This cause was originally scheduled for trial to start on July 10, 2017. A continuance of

       the trial was granted due to subsequent actions of Relator Glenn Williams.

   2.4. The case involves a declaratory judgement on a forged deed, and a counterclaim for

       breach of contract, constructive trust, and a litany of other causes of action.

   2.5. Relator wants to depose all of Karl Williams’ attorneys and asks for documents

       regarding communications. The attorney fees arise due to the declaratory judgment act




RESPONSE TO MOTION FOR EMERGENCY STAY                                                    Page 2 of 5
       and breach of contract claim. However, the attorney fees are not part of the underlying

       suit. There is no reason to stay the case for ongoing discovery and pending motions.

   2.6. On May 8, 2017, Relator served subpoenas/notices via e-filing to take the depositions of

       real party Karl William’s counsel Diana Reinhart and Karl’s former counsel Kim Bueno,

       as well as a notice to depose Guy James Gray, Karl’s lead counsel. See Exhibits A – C.

       None of the attorneys are fact witnesses or designated experts in this case. Each of these

       three subpoenas/notices include a subpoena duces tecum for communications among

       Karl’s lawyers pertaining to this litigation – documents that are unquestionably

       privileged and/or protected by the work-product doctrine.

   2.7. Karl filed his motion to quash Glenn Williams’ deposition notices for each of the three

       attorneys on May 9, 2017 on the basis that they were not parties, experts or fact

       witnesses and that the information sought was protected attorney client communications

       and work product.

   2.8. A hearing was held on September 21, 2017 to rule on several motions and to set the trial

       in this matter. On this date the court ruled on the Motion to Quash and Protective Order

       regarding the depositions of Plaintiff Karl Williams’ attorneys, with the Order granting

       Plaintiff’s motion signed on November 9, 2017. Trial is set for February 12, 2017.

       Plaintiff’s Motion for Traditional Summary Judgment is set for December 7, 2017.

3. ARGUMENTS AND AUTHORITIES

   3.1. Pursuant to Rule 52.10(b) of the Texas Rules of Appellate Procedure, may grant any

       "just relief" pending the disposition of an original petition without notice. Tex. R. App.

       P. 52.10(b). Just relief may include staying the enforcement of an order for purposes of

       protecting the jurisdiction of the appellate court by maintaining the status quo of the

       underlying proceeding while the court considers the merits of the original proceeding. In

RESPONSE TO MOTION FOR EMERGENCY STAY                                                  Page 3 of 5
        re Kelleher, 999 S.W.2d 51, 52 (Tex.App.--Amarillo 1999, orig. proceeding); In re

        Reed, 901 S.W.2d 604, 609 (Tex.App.--San Antonio 1995, orig. proceeding). Karl

        Williams argues that the relief requested is not just and that his rights to pursue his case

        will be delayed.

   3.2. A hearing on the summary judgment filed by Plaintiff Karl Williams is set for December

        7, 2017. Relator (Defendant) Glenn Williams is trying everything he can to delay

        pending hearings.

   3.3. Relator cannot establish that his ability to present a viable claim or defense is “vitiated or

        severely compromised” by trial court’s order denying this form of discovery. There is no

        reasons for an emergency stay. If need be, the trial date can be changed, or the attorney

        fees can be severed, but for all other purposes the case can move forward.

   3.4. Abating the entire case will affect Karl Williams’ ability to pursue his case – specifically

        to have his motion to strike the third-party defendant and to have his traditional

        summary judgment motion heard.

PRAYER. Real party in interest Karl Williams’ prays the emergency stay is denied and that the

case can proceed with scheduled hearings, while the writ of mandamus regarding the deposition

and subpoena duces tecum regarding attorney fees is considered.

                                              Respectfully Submitted,

                                              By: /s/ Carmen Samaniego
                                              CARMEN SAMANIEGO
                                              State Bar No.: 24027951
                                              515 James Street
                                              Boerne, Texas 78006
                                              Telephone: (210) 802-4888
                                              Facsimile: (888) 224-3924
                                              attorneycarmen@me.com




RESPONSE TO MOTION FOR EMERGENCY STAY                                                       Page 4 of 5
                                           Guy James Gray – Attorney in Charge
                                           State Bar No. 08336500
                                           Attorney at Law
                                           820 Main Street, Suite 100
                                           Kerrville, Texas 78028
                                           Telephone: (830) 258-4223
                                           Facsimile: (830) 257-6119
                                           gjgray@windstream.net

                                           ATTORNEYS FOR KARL L. WILLIAMS



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing instrument was
served on counsel of record on this 5th day of December, 2017 pursuant to Texas Rules of Civil
Procedure:

       THE WENHOLZ LAW FIRM, P.C.
       Fred Coogan, III
       13501 Galleria Circle
       Suite W-270
       Bee Cave, Texas 78738
       Attorneys for Glenn L. Williams

       Patrick Maguire
       PATRICK MAGUIRE, P.C.
       945 Barnett Street
       Kerrville, Texas 78028
       Attorneys for Glenn L. Williams




                                                   /s/ Carmen Samaniego
                                                  CARMEN SAMANIEGO




RESPONSE TO MOTION FOR EMERGENCY STAY                                               Page 5 of 5
	
	
	                      FILED IN
	               4th COURT OF APPEALS
	                SAN ANTONIO, TEXAS
	               12/5/2017 4:13:57 PM
	                 KEITH E. HOTTLE
                        CLERK
	
	
	
	
	
	
	
	
	
	




            A
	


    EXHIBIT A
    EXHIBIT
                                             CAUSE NO. CV—l3-235
KARL L. WILLIAMS                                                                              IN    THE DISTRI     IT    COURT
V.                                                     oovamoooaaozaoz
                                                                                              198"‘   JUDICIAL DISTRICT

GLENN L. WILLIAMS                                                                          BAN DERA COUNTY, TEXAS
     ORDER GRANTING KARL L. WILLIAMS’S MOTION TO STRIKE AND MOTION
                        FOR PROTECTIVE ORDER
        On this     day,   came   to   be considered Karl                  L. Wil1iams’s   Motion   to Strike   and Motion     for


Protective Order.         The Court, having considered                     the motion and arguments of couns       :1   finds that


the motion should be        GRANTED.
        It is    therefore    ORDERED        that Karl L. Wi1liams’s                   Motion    to Strike and     Motion      for


Protective Order     is   hereby GRANTED.

        It is        ORDERED that that Guy
                further                                                  mes Gray is dismissed   as a party   from this   case.
                 Gr/w{'-‘Q 9/“M
                                  '7 I‘!

        SIGNED this               6          day of                           € Kerrville,     Texas 78028
Telephone: (830) 258-4223
Facsimile: (830) 257-6119
gjgray@windstream.net

ATTORNEYS FOR PLAINTIFF

By:
Fred Coogan,        III
State Bar No. 00783866
The Wenholz Law Firm, PLLC
13501 Galleria Circle, Suite   W-270
Bee Cave, Texas 78738
Telephone: (512) 478-2211
Facsimile: (512) 478-3625

M.   Patrick Maguire
State  Bar No. 24002515
 M. Patrick Maquire, PC.
 945 Bamett Street
 Kerrville, Teas 78028
 Telephone: (830) 895-2590
Facsimile: (830) 895-2594

A TTORNEYS FOR DEFENDANT




Order on Motion to Strike              Page 2